     Case 2:20-cv-01470-GMN-VCF Document 128 Filed 02/17/21 Page 1 of 5



 1    H. STAN JOHNSON (SBN 0265)
      STEVEN B. COHEN (SBN 2327)
 2    COHEN JOHNSON LLC
 3    375 E. Warm Springs Road, Ste. 104
      Las Vegas, NV 89119
 4    T: 702.823.3500
      F: 702.823.3400
 5    Email: sjohnson@cohenjohnson.com
      Email: scohen@cohenjohnson.com
 6
      COLBY B. SPRINGER (Admitted Pro Hac Vice)
 7
      BARRINGTON E. DYER (Admitted Pro Hac Vice)
 8    TERI H.P. NGUYEN (Admitted Pro Hac Vice)
      MIYA YUSA (Admitted Pro Hac Vice)
 9    POLSINELLI LLP
      Three Embarcadero Center, Suite 2400
10    San Francisco, CA 94111
11    T: 415.248.2100
      F: 415.248.2101
12    Email: cspringer@polsinelli.com
      Email: bdyer@polsinelli.com
13    Email: thpnguyen@polsinelli.com
      Email: myusa@polsinelli.com
14
      Attorneys for Plaintiff
15
      IMAGEKEEPER, LLC
16

17                               IN THE UNITED STATES DISTRICT COURT

18                                   FOR THE DISTRICT OF NEVADA

19

20    IMAGEKEEPER, LLC, a Nevada limited           Case No. 2:20-cv-01470-GMN-VCF
      liability Company,
21                                                 IMAGEKEEPER’S NOTICE OF
                    Plaintiff,                     EVOKE’S LACK OF STANDING IN
22                                                 RESPONSE TO EVOKE’S JOINDER TO
             v.                                    WRIGHT FLOOD’S MOTION TO
23                                                 COMPEL TRADE SECRET
      WRIGHT NATIONAL FLOOD                        DISCLOSURE FROM IMAGEKEEPER
24    INSURANCE SERVICES, LLC, a                   AND STAY OF DISCOVERY PENDING
      Delaware limited liability Company, and      THE SAME
25    EVOKE TECHNOLOGIES PRIVATE
      LIMITED, an Ohio foreign corporation,
26
                    Defendants.
27

28
     Case 2:20-cv-01470-GMN-VCF Document 128 Filed 02/17/21 Page 2 of 5



 1           ImageKeeper LLC (“ImageKeeper”) files this Notice in response to Evoke Technologies
 2    Private Limited’s (“Evoke”) Joinder to Wright National Flood Insurance Serivces, LLC’s
 3    (“Wright Flood”) Motion to Compel Trade Secret Disclosures from ImageKeeper and Stay of
 4    Discovery Pending the Same (“Motion”) (Dkt. 110). The Court is requested to deny Evoke’s
 5    Joinder for the following reasons.
 6           First, Evoke is a separate party to Wright Flood’s Interrogatory No. 1. Wright Flood’s
 7    Motion seeks to compel further responses from ImageKeeper only on Wright Flood’s
 8    Interrogatory No. 1. (Dkt. 110 at 13:22-23). Wright Flood served its First Set of Interrogatories
 9    in its own capacity and only listed itself as the propounding party. See Dkt. 110-1 (Heidtke Decl.,
10    Exhibit B (ImageKeeper’s First Supplementary Responses). Evoke is not listed as a propounding
11    party to Wright Flood’s First Set of Interrogatories. As Evoke is not a propounding party to the
12    underlying discovery at issue in Wright Flood’s Motion, Evoke’s Joinder to Wright Flood’s
13    Motion is improper.
14           Second, Evoke has not served discovery requests on ImageKeeper. The parties have not
15    had any Rule 26 conference and ImageKeeper has also not served discovery requests on Evoke.
16    Thus, discovery has yet to commence between ImageKeeper and Evoke. A plaintiff is not
17    required to provide further trade secret disclosures before discovery commences. Global
18    Advanced Metals USA, Inc. v. Kemet Blue Powder Corp., 2012 WL 3884939, at *7 (D. Nev.
19    Sept. 6, 2012). Likewise, ImageKeeper is not required to provide further trade secret disclosures
20    to Evoke. Evoke’s Joinder to compel discovery that has yet to commence is inappropriate.
21           In light of the foregoing, Evoke does not have standing to compel discovery to which
22    Evoke is not privy of. ImageKeeper respectfully requests that the Court deny Evoke’s Joinder to
23    Wright Flood’s Motion.
24

25

26

27

28
                                                        1
         IMAGEKEEER’S NOTICE OF EVOKE’S LACK OF STANDING IN RESPONSE TO EVOKE’S JOINDER
     Case 2:20-cv-01470-GMN-VCF Document 128 Filed 02/17/21 Page 3 of 5



 1     Dated: February 17, 2021            Respectfully Submitted,
 2                                         POLSINELLI LLP
 3

 4                                        /s/ Colby B. Springer
                                      By: Colby B. Springer (Admitted Pro Hac Vice)
 5                                        Barrington E. Dyer (Admitted Pro Hac Vice)
                                          Teri H.P. Nguyen (Admitted Pro Hac Vice)
 6                                        Miya Yusa (Admitted Pro Hac Vice)
                                          POLSINELLI LLP
 7
                                          Three Embarcadero Center, Suite 2400
 8                                        San Francisco, CA 94111
                                          T: 415.248.2100
 9                                        F: 415.248.2101
                                          Email: cspringer@polsinelli.com
10                                        Email: bdyer@polsinelli.com
                                          Email: thpnguyen@polsinelli.com
11
                                          Email: myusa@polsinelli.com
12
                                           H. Stan Johnson (SBN 0265)
13                                         Steven B. Cohen (SBN 2327)
                                           COHEN JOHNSON LLC
14                                         375 E. Warm Springs Road, Ste. 104
                                           Las Vegas, NV 89119
15
                                           T: 702.823.3500
16                                         F: 702.823.3400
                                           Email: sjohnson@cohenjohnson.com
17                                         Email: scohen@cohenjohnson.com

18                                         Attorneys for Plaintiff
                                           IMAGEKEEPER, LLC
19

20

21

22

23

24

25

26

27

28
                                            2
               IMAGEKEEPER’S OPPOSITION TO WRIGHT FLOOD’S MOTION TO COMPEL
     Case 2:20-cv-01470-GMN-VCF Document 128 Filed 02/17/21 Page 4 of 5



 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that I am a citizen of the United States and a resident of the State of

 3    California. I am over the age of 18 years and not a party to the within action. My business

 4    address is Polsinelli LLP, Three Embarcadero Center, Suite 2400, San Francisco, CA 94111. I

 5    am employed in the office of a member of the bar of this Court, at whose direction the service

 6    was made.

 7            On February 17, 2021, I served the following documents in the manner described below:

 8            IMAGEKEEPER’S NOTICE OF EVOKE’S LACK OF STANDING IN
              RESPONSE TO EVOKE’S JOINDER TO WRIGHT FLOOD’S MOTION TO
 9            COMPEL TRADE SECRET DISCLOSURE FROM IMAGEKEEPER AND STAY
              OF DISCOVERY PENDING THE SAME
10
      ☒       BY ELECTRONIC SERVICE: By electronically mailing a true and correct copy on
11            designated recipients through Polsinelli LLP’s electronic mail system from
12            mortiz@polsinelli.com as provided under Federal Rules of Civil Procedure to the email
              addresses set forth below:
13
          Dominica C. Anderson                               F. Christopher Austin
14        dcanderson@duanemorris.com                         caustin@weidemiller.com
          Daniel B. Heidtke                                  WEIDE & MILLER, LTD.
15        dbheidtke@duanemorris.com                          10655 Park Run Drive, Ste. 100
16        DUANE MORRIS LLP                                   Las Vegas, NV 89144
          100 N. City Parkway, Ste. 1560                     T: 702-382-4804
17        Las Vegas, NV 89106-4617                           F: 702-382-4805
          T: 702.868.2600
18        F: 702.385.6862                                    Donald L. Prunty (NBN 8230)
                                                             Bethany L. Rabe (NBN 11691)
19        Terry W. Ahearn                                    GREENBERG TRAURIG, LLP
          D. Stuart Bartow                                   10845 Griffith Peak Drive, Suite 600
20
          DUANE MORRIS LLP                                   Las Vegas, Nevada 89135
21        2475 Hanover Street                                Tel: 702-792-3773
          Palo Alto, CA 94304-1194                           Fax: 702-792-9002
22        Email: twahearn@duanemorris.com                    Email: pruntyd@gtlaw.com
          Email: dsbartow@duanemorris.com                    Email: rabeb@gtlaw.com
23
          ATTORNEYS FOR DEFENDANT                            ATTORNEYS FOR DEFENDANT
24        WRIGHT NATIONAL FLOOD                              EVOKE TECHNOLOGIES PRIVATE
25        INSURANCE SERVICES, LLC                            LIMITED

26

27

28
                                                         1
           IMAGEKEEER’S NOTICE OF EVOKE’S LACK OF STANDING IN RESPONSE TO EVOKE’S JOINDER
     Case 2:20-cv-01470-GMN-VCF Document 128 Filed 02/17/21 Page 5 of 5



 1           I declare under penalty of perjury under the laws of the State of California that the
 2    foregoing is true and correct. Executed on February 17, 2021, at San Jose, California.
 3
                                                    By: /s/ Marilyn Ortiz
 4                                                      Marilyn Ortiz
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                IMAGEKEEPER’S OPPOSITION TO WRIGHT FLOOD’S MOTION TO COMPEL
